SCHEDULE 2 WORLDWIDE NETWORK OF SUBCUSTODIANS COUNTRY SUBCUSTODIAN Argentina Citibank, N.A. Australia National Australia Bank Limited Austria UniCredit Bank Austria AG Bahrain HSBC Bank Middle East Limited Bangladesh Standard Chartered Bank Bangladesh Belgium Citibank International Plc Benin Société Générale de Banques en Côte d’lvoire Bermuda HSBC Bank Bermuda Limited Botswana Stanbic Bank Botswana Ltd. Brazil Citibank, N.A. Bulgaria ING Bank N.V. Burkina Faso Société Générale de Banques en Côte d’lvoire Canada CIBC Mellon Trust Company Cayman Islands The Bank of New York Mellon Channel Islands The Bank of New York Mellon Chile Banco Itau S.A. (Chile) Chile Banco de Chile China (Shanghai and Shenzhen) HSBC Bank (China) Company Limited Colombia Cititrust Colombia S.A. Costa Rica Banco Nacional de Costa Rica Croatia Privredna Banka Zabreb d.d. Cyprus BNP Paribas Securities Services, Athens Czech Republic ING Bank N.V. Denmark Danske Bank A/S Ecuador Banco de la Produccion SA Egypt HSBC Bank Egypt S.A.E. Estonia SEB Bank AS Euromarket Clearstream Banking Luxembourg S.A. Euromarket Euroclear Bank Finland Skandinaviska Enskilda Banken AB (publ) Helsinki Branch France BNP Paribas Securities Services France Citibank International Plc Germany BNY Mellon Asset Servicing GmbH Ghana Stanbic Bank Ghana Ltd. Greece BNP Paribas Securities Services, Athens Guinea Bissau Société Générale de Banques en Côte d’lvoire Hong Kong The Hongkong and Shanghai Banking Corporation, Limited Hungary ING Bank NV. Iceland Landsbankinn hf. (effective May 3, 2011) Iceland Islandsbanki hf 1 BNY Schedule 2.doc Rev. 09/1/2011 COUNTRY SUBCUSTODIAN India Deutsche Bank AG Indonesia HSBC Ltd. Ireland The Bank of New York Mellon, London Israel Bank Hapoalim B.M. Italy Intesa Sanpaolo S.p.A Ivory Coast Société Générale de Banques en Côte d’lvoire - Abidjian Japan The Bank of Tokyo-Mitsubishi UFJ Ltd. Japan Mizuho Corporate Bank, Limited Jordan HSBC Bank Middle East Limited Kazakhstan HSBC Bank Kazakhstan Kenya CFC Stanbic Bank Limited Kuwait HSBC Bank Middle East Ltd. Latvia AS SEB banka Lebanon HSBC Bank Middle East Limited Lithuania SEB Bankas AB Luxembourg Banque et Caisse d’Epargne de l’Etat Malaysia HSBC Bank Malaysia Berhad Mali Société Générale de Banques en Côte d’lvoire Malta HSBC Bank Malta plc Mauritius The Hongkong and Shanghai Banking Corporation Mexico Banco Nacional de Mexico Morocco Citibank Maghreb Namibia Standard Bank Namibia Ltd. Netherlands The Bank of New York Mellon SA/NV New Zealand National Australia Bank New Zealand-National Nominees Ltd. Niger Société Générale de Banques en Côte d’lvoire Nigeria Stanbic IBTC Bank Plc Norway DnB NOR Bank ASA Oman HSBC Bank Middle East Limited Pakistan Deutsche Bank AG Karachi. Palestinian Autonomous Area HSBC Bank Middle East, Ramallah Peru Citibank, N.A. Sucural de Lima Philippines The Hongkong and Shanghai Banking Corporation Manila Poland ING Bank Slaski S.A. Portugal Citibank International Plc Qatar HSBC Bank Middle East Limited, Doha Romania ING Bank N.V. Russia ING Bank (Eurasia) ZAO Russia ZAO Citibank Moscow Saudi Arabia HSBC Saudi Arabia Limited Senegal Société Générale de Banques en Côte d’lvoire Serbia UniCredit Bank Austria AG Singapore United Overseas Bank Limited Singapore DBS Bank Ltd. Slovak Republic ING Bank N.V. Slovenia UniCredit Banka Slovenia d.d. Slovenia UniCredit Bank Austria AG 2 BNY Schedule 2.doc Rev. 09/1/2011 COUNTRY SUBCUSTODIAN South Africa Standard Bank of South Africa South Korea The Hongkong and Shanghai Banking Corporation Spain Banco Bilbao Vizcaya Argentaria S.A. Spain Santander Investment Services, S.A. Sri Lanka The Hongkong and Shanghai Banking Corporation Swaziland Standard Bank Swaziland Limited Sweden Skandinaviska Enskilda Banken Switzerland Credit Suisse AG Switzerland UBS AG, Zurich Taiwan Standard Chartered Bank (Taiwan) Limited Thailand The Hongkong and Shanghai Banking Corporation Thailand Bangkok Bank Ltd. Togo Société Générale de Banques en Côte d’lvoire Trinidad & Tobago Republic Bank Ltd Tunisia Banque Internationale Arabe de Tunisie Turkey Deutsche Bank AS Uganda Stanbic Bank Uganda Ltd. Ukraine ING Bank Ukraine United Arab Emirates HSBC Bank Middle East Limited, Dubai United Kingdom The Bank of New York Mellon United Kingdom Deutsche Bank AG (The Depository & Clearing Centre) United States The Bank of New York Mellon Uruguay Banco Itau Uruguay S.A. Venezuela Citibank, N.A., Sucural Vietnam HSBC Bank (Vietnam) Ltd. Zambia Stanbic Bank Zambia Ltd. Zimbabwe Stanbic Bank Zimbabwe Ltd.
